241 S.W.3d 874 (2008)
William Lee APEL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67649.
Missouri Court of Appeals, Western District.
January 8, 2008.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
*875 Before HOWARD, C.J., and SPINDEN and HOLLIGER, JJ.

Order
PER CURIAM.
After an evidentiary hearing, the motion court denied William Lee Apel's motion for post-conviction relief under Missouri Supreme Court Rule 29.15 (2007). Apel was convicted for two counts of first-degree trafficking and one count of possession of a precursor chemical with intent to create a controlled substance. In his Rule 29.15 motion, he claimed that his trial counsel was constitutionally deficient in failing to relay a plea deal offered by the State. After receiving testimony from Apel and his trial counsel, the motion court determined that trial counsel did transmit the offer to Apel and denied relief under Rule 29.15. The current appeal presents no grounds for reversing that judgment. We, therefore, affirm. Rule 84.16(b).